8211DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Applicant’s amendments to the claims is acknowledged. Claims 41-90 are currently pending. Claims 41, 58, 74 and 90 have been amended. No new claims have been added; claims 1-40 were previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41, 42, 50-52, 55, 56; 58-63, 66, 67; and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al (US 2016/0274442 A1-prior art of record, hereafter Rausch) in view of KUBOTA (US 2008/0079360 A1-prior art of record, hereafter Kubota).
Re claim 41, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (lower covering layer 9/substrate 17 laminate; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20), the substrate having a hole (recess 5; ¶ [0061]) that passes from the front (top) surface to the rear (bottom) surface, the hole (5) of the substrate (9,17) having a closed-loop (circular) shape in a plane view (FIG. 2A; [0071] and [0074]);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (9,17) and defining a display area (surface area of extensive light-emitting 
at least one dam (organic non-luminous region 30; ¶ [0062]) in a non-display area (non-emitting region) of the substrate (9,17) disposed between the hole (5) and the display area (3), and extending along (around) an edge of the hole (5) of the substrate (9,17) to entirely surround (encircle) the hole (5) of the substrate in the plane view (FIG. 2A); and
an encapsulation layer (covering layer 9; ¶ [0061]) over the plurality of light-emitting elements (25) and comprising a first inorganic layer (glass; ¶ [0061]) overlapping (covering) the at least one dam (30).

Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and the encapsulation layer (9) comprising a second inorganic layer and an organic layer between the first inorganic layer (glass) and the second inorganic layer.

However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a transistor (C as in FIG. 2; ¶ [0037]) and a capacitor (T2 as in FIG. 2; ¶ [0037]); a dam (peripheral wall 20; ¶ [0045]) in a non-display area (peripheral region H; ¶ [0045]) between an edge (end) of a substrate (10) and a display area (pixel region G; ¶ [0040]); and an encapsulation layer (cathode 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure Rausch to include each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]); and the encapsulation layer comprising a second inorganic layer and an organic layer between the first inorganic layer and the second inorganic layer as disclosed by Kubota to add protection against moisture and gas permeation to the device (Kubota; ¶ [0046]).

Re claim 42, Rausch discloses the display apparatus of claim 41, but fails to disclose wherein a portion of the first inorganic layer (9) and a portion of the second inorganic layer contact each other in an area between the display area and an edge (end) of the substrate (9,17) that defines the hole (5).

However, Kubota discloses a portion of the first inorganic layer (21) and a portion of the second inorganic layer (23) contact (touch) each other in an area between the display area (G) and the edge (end) of the substrate (10), where it would result in a portion of the first inorganic layer and a portion of the second inorganic layer contact 

Re claim 50, Rausch discloses the display apparatus of claim 41, but fails to disclose further comprising: a plurality of metal lines being more adjacent to the display area (3) than the at least one dam (30) and being spaced apart from each other.
However, Kubota discloses a plurality of metal lines (scan line 13/data line 14/current supply line 15; ¶ [0036]) being more adjacent (at pixels P in FIG. 1) to the display area (G) than the at least one dam (20) and being spaced apart from each other (separated from each other by insulators) as part of the protected bright devices discussed above for claim 41.

Re claim 51, Rausch discloses the display apparatus of claim 50, but fails to disclose wherein the plurality of metal lines comprises a multi-layered structure.
However, Kubota discloses the plurality of metal lines (scan line 13/data line 14/current supply line 15; ¶ [0036]) comprises a multi-layered structure (separated from each other by insulators, where 13 overlaps 14 and 15 in FIG. 1) as part of the protected bright devices discussed above for claim 41.

Re claim 52, Rausch discloses the display apparatus of claim 51, but fails to disclose wherein the multi-layered structure comprises aluminum (Al).


Re claims 55; and 66, Rausch and Kubota discloses the display apparatus of claim 41, but fails to disclose further comprising: a plurality of metal layers (11 of 9 and 11; ¶ [0061] and [0063]) more adjacent (closer) to the hole (5) than the at least one dam (30).
Re claims 56; and 67, Rausch and Kubota discloses the display apparatus of claim 55, wherein the transistor (T2 of Rausch) comprises a semiconductor layer, a gate electrode overlapping a channel region of the semiconductor layer, and a first electrode connected to a source region or drain region of the semiconductor layer, and wherein the plurality of metal layers (13/14/15 of Kubota) comprises a first metal layer that comprises a same material as the first electrode (15; see claim 53).

Re claim 58, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (lower covering layer 9/substrate 17 laminate; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20), the substrate having a hole (recess 5; ¶ [0061]) that passes from the front (top) surface to the rear (bottom) surface, the hole (5) of the substrate (9,17) having a closed-loop (circular) shape in a plane view (FIG. 2A; [0071] and [0074]);

a first dam (organic non-luminous region 30; ¶ [0062]) in a non-display area (non-emitting region) of the substrate (9,17) disposed between the display area (3) and the hole (5) of the substrate, and extending along (around) an edge of the hole (5) of the substrate (9,17) to entirely surround (encircle) the hole (5) of the substrate in the plane view (FIG. 2A).

Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and a plurality of metal lines in the non-display area between the display area and the hole of the substrate, the plurality of metal lines being closer to the display area than the first dam.

However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a transistor (C as in FIG. 2; ¶ [0037]) and a capacitor (C as in FIG. 2; ¶ [0037]); a first dam (peripheral wall 20; ¶ [0045]) in a non-display area (peripheral region H; ¶ [0045]) between an edge (end) of a substrate (10) and a display area (pixel region G; ¶ [0040]); and a plurality of metal lines (16/19; ¶ 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch to include each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]); and have the plurality of metal lines in the non-display area between the display area and the hole of the substrate, the plurality of metal lines being closer to the display area than the first dam as disclosed by Kubota to add device drive lines (Kubota; ¶ [0042]).

Re claim 59, Rausch discloses the display apparatus of claim 58, but fails to disclose wherein the plurality of metal lines comprises a first metal line and second metal line that are spaced apart from each other in a direction from the display area to the hole.
However, Kubota discloses the plurality of metal lines (13/14/15) comprises a first metal line (14) and second metal line (15) that are spaced apart from each other in a direction (right-to-left) from the display area (G) to the edge of the substrate (10) such that the modified structure of Rausch would comprise a first metal line and second metal line that are spaced apart from each other in a direction from the display area to the hole as part of the protected bright devices discussed above for claim 58.


However, Kubota discloses at least one inorganic insulation layer (SiOx wiring layer 17; ¶ [0040] and [0046]) interposed (¶ [0040]) between the substrate (10) and the plurality of metal lines (13/14/15) as part of the protected bright devices discussed above for claim 58.

Re claims 61 and 62, Rausch discloses the display apparatus of claim 58, but fails to disclose wherein the plurality of metal lines comprises a multi-layered structure (see claim 51); and wherein the multi-layered structure comprises aluminum (Al; see claim 52) 
However, Kubota discloses the plurality of metal lines (13/14/15) comprises a multi-layered structure; and the multi-layered structure comprises aluminum (Al; ¶ [0040]) as part of the protected bright devices discussed above for claim 58.

Re claim 63, Rausch discloses the display apparatus of claim 58, but fails to disclose wherein the plurality of metal lines comprises a same material as an electrode of the transistor or the capacitor.
However, Kubota discloses the plurality of metal lines (13/14/15) comprises a same material (Al; ¶ [0040]) as an electrode (15) of a transistor (T2) or the capacitor (C).


a substrate (lower covering layer 9/substrate 17 laminate; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20), the substrate having a hole (recess 5; ¶ [0061]) that passes from the front (top) surface to the rear (bottom) surface, the hole (5) of the substrate (9,17) having a closed-loop (circular) shape in a plane view (FIG. 2A; [0071] and [0074]);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (9,17) and defining a display area (surface area of extensive light-emitting element 3 of in FIG. 2A; ¶ [0061]) around (encircling) the hole (5), each of the plurality of light-emitting elements (25) being electrically connected (at electrodes of OLED 25);
at least one dam (organic non-luminous region 30; ¶ [0062]) in a non-display area (non-emitting region) of the substrate (9,17) disposed between the hole (5) and the display area (3), and extending along (around) an edge of the hole (5) of the substrate (9,17) to entirely surround (encircle) the hole (5) of the substrate in the plane view (FIG. 2A); and
a plurality of metal layers (reflectors 9/11; ¶ [0061] and[0063]) in the non-display area (non-emitting region) between the display area (3) and the hole (5) of the substrate (9,17), the plurality of metal layers (portion 11 of 9/11) being closer to the hole (5) than the at least one dam (30).


However,
Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a capacitor (C as in FIG. 2; ¶ [0037]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Kawase to include each of the plurality of light-emitting elements being electrically connected to a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]).

Claims 43-49; and 69-73 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota as applied to claim 42 above, and further in view of LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee).
Re claim 43, Rausch and Kubota discloses the display apparatus of claim 42, but fails to disclose further comprising: an additional organic layer over the second inorganic layer of the encapsulation layer.
However, Lee discloses in FIG. 3 a display apparatus, comprising: an additional organic layer (barrier 350; ¶ [0124] and [0128]) over a second inorganic layer (SiNx 133; ¶ [0100]-[0101] and [0121]) of an encapsulation layer (130; ¶ [0095]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota to include the additional organic layer over a second inorganic layer of an encapsulation 

Re claim 44, Rausch and Kubota disclose the display apparatus of claim 43, but fails to disclose wherein a contact part between the portion of the first inorganic layer and the portion of the second inorganic layer is overlapped by the additional organic layer.
However, Lee discloses a contact part between the portion of the first inorganic layer (131) and the portion of the second inorganic layer (133) is overlapped (FIG. 4; ¶ [0123]) by the additional organic layer (350) as part of the formation of the improved lifetime devices discussed above for claim 43.

Re claim 45, Rausch and Kubota disclose the display apparatus of claim 43, but fails to disclose wherein the additional organic layer directly contacts an upper surface of a portion of the second inorganic layer of the encapsulation layer.
However, Lee discloses the additional organic layer (350) directly contacts (touches) an upper (top) surface of a portion (over 140) of the second inorganic layer (133) of the encapsulation layer (130) as part of the formation of the improved lifetime devices discussed above for claim 43.


However, Lee discloses an edge (left end) of the additional organic layer (350) is closer (¶ [0113]) to an edge (left end) of a substrate (101) than an edge (left end) of the organic layer (132) of the encapsulation layer (130) such that the modified structure of Rausch and Kubota would comprise the edge of the additional organic layer being closer to the hole than an edge of the organic layer of the encapsulation layer as part of the formation of the improved lifetime devices discussed above for claim 43.

Re claim 47, Rausch and Kubota disclose the display apparatus of claim 43, but fails to disclose wherein an upper surface of the additional organic layer is substantially flat.
However, Lee discloses an upper (top) surface of the additional organic layer (350) is substantially flat (level).

Re claims 48 and 49, Rausch and Kubota and Lee disclose the display apparatus of claim 43, but fails to disclose wherein the at least one dam (30) comprises a first dam and a second dam that are spaced apart from each other; and wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota where the at least one dam comprises a first dam and a second dam that are spaced apart from each other; and wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion to add more effective confinement of the organic layer of the encapsulation layer while changing to distance between the dam and the display area (Lee; ¶ [0169]).

Re claim 69, Rausch and Kubota disclose the display apparatus of claim 58, further comprising: an encapsulation layer (cathode sealing layer; Kubota: ¶ [0046]) over the plurality of light-emitting elements (OLEDs 50) and comprising a first inorganic layer (SiOx protective film 21; ¶ [0047]), an organic layer (organic buffer 22; ¶ [0046]), and a second inorganic layer (SiOx gas barrier 23; ¶ [0049]) that are sequentially 
While Lee does not disclose a second dam that is closer to the hole than the first dam in the embodiment of FIG. 3, Lee discloses in FIG. 8 a second dam (840b; ¶ [0161]) that is closer to an edge (left end) of the substrate (101) than the first dam (dam system 840a; ¶ [0161]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota where the at least one dam comprises a first dam and a second dam, where the second dam would be closer to the hole than the first dam to add more effective confinement of the organic layer of the encapsulation layer while changing to distance between the dam and the display area (Lee; ¶ [0169]).

Re claim 70, Rausch and Kubota discloses the display apparatus of claim 69, wherein a portion of the first inorganic layer (21 of Kubota) and a portion of the second inorganic layer (23 of Kubota) contact each other in an area between the display area and the hole (edge) of the substrate (10).

Re claim 71, Rausch and Kubota discloses the display apparatus of claim 69, the display apparatus of claim 69, but fail to disclose further comprising: an additional organic layer over the second inorganic layer of the encapsulation layer.
However, Lee renders obvious an additional organic layer over the second inorganic layer of the encapsulation layer (see claim 43 above).

However, Lee renders obvious an edge of the additional organic layer is closer to the hole than an edge of the organic layer of the encapsulation layer (see claim 46 above).

Re claim 73, Rausch and Kubota discloses the display apparatus of claim 71, but fails to disclose wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion.
However, Lee renders obvious the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second dam, and the second portion overlapping the first dam and having a thickness less than that of the first portion (see claim 49 above).

Claims 53, 54; 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Rause and Kubota as applied to claim 50 above, and further in view of Nishido et al (US 2014/0027743 A1-prior art of record, hereafter Nishido).
Re claim 53, Rausch and Kubota discloses the display apparatus of claim 50, wherein the transistor (TFT T2 in FIG. 2 of Kubota) comprises a semiconductor layer (P-channel of T2; ¶ [0037]), a gate electrode (of T2; ¶ [0037]) overlapping (parallel with) a 

However,
Nishido discloses in FIG. 3B a device apparatus, comprising:	 a transistor (TFT; ¶ [0014] and [0045]) comprising a gate electrode (106; ¶ [0045]) and a first electrode (S/D electrodes 112a/112b; ¶ [0045]), wherein the gate electrode or the first electrode comprises a multi-layered structure (¶ [0057]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota to include the first electrode comprising a multi-layered structure as disclosed by Nishido in order to form high-melting point electrodes (Nishido; ¶ [0057]).

Re claim 54, Rausch and Kubota disclose the display apparatus of claim 53, but fail to disclose wherein the multi-layered structure comprises a three-layered structure 
of titanium (Ti), aluminum (Al), and titanium (Ti).
However, Nishido discloses multi-layered structure comprises a three-layered structure (¶ [0057]) of titanium (Ti), aluminum (Al), and titanium (Ti) as part of the high-melting point electrodes discussed for claim 53.

However, Nishido render the deficient limitations obvious (see claims 53 and 54 above).

Claims 57, 68; 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota as applied to claims 56; and claim 74 above, and further in view of Kwak et al (US 2005/0184927 A1-prior art of record, hereafter Kwak).
Re claims 57, 68; 77 and 78, Rausch and Kubota discloses the display apparatus of claim 56, but fail to disclose wherein the plurality of metal layers (9/11) further comprises a second metal layer and a third metal layer, and the first metal layer overlaps the second and third metal layers with an insulating layer which is disposed between the first metal layer and the second and third metal layers.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Rausch and Kubota to include the plurality of metal layers further comprising a second metal layer and a third metal layer, and the first metal layer overlaps the second and third metal layers with an insulating layer which is disposed between the first metal layer and the second and third metal layers as disclosed by Kwak to form tiered conductive lines to compensate for voltage drops along the length of the line (Kwak; ¶ [0081]).

Claims 75, 76, 79, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch in view of Kubota as applied to claim 74 above, and further in view of Park et al (US 2015/0060806 A1-prior art of record, hereafter Park).
Re claim 75, Rausch and Kubota discloses the display apparatus of claim 74, but fail to disclose wherein the at least one dam (30 of Rausch) comprises a first dam and a second darn that are spaced apart from each other, and wherein the plurality of metal layers are more adjacent to the hole than the first and second dams.


Re claim 76, Rausch and Kubota discloses the display apparatus of claim 74, wherein the transistor (of Kobuta) comprises a semiconductor layer, a gate electrode overlapping a channel region of the semiconductor layer, and a first electrode connected to a source region or drain region of the semiconductor layer, and wherein the plurality of metal layers (13/14/15 of Kubota) comprises a first metal layer that comprises a same material as the first electrode (15; see claim 53).

Re claim 79, Rausch and Kobuta discloses the display apparatus of claim 75, but fails to disclose further comprising: a plurality of metal lines more adjacent to the display area than the at least one dam.
However, Kubota renders obvious these limitations as discussed above for claims 50 and 58.

Re claims 84 and 85, Rausch discloses the display apparatus of claim 75 further comprising: an encapsulation layer (covering layer 9; ¶ [0061]) over the plurality of light-emitting elements (25) and comprising a first inorganic layer (glass; ¶ [0061]), but fails to 
However, Kubota renders these limitations obvious as discussed above for claims 41 and 42.

Claims 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase and Kubota and Park as applied to claim 79 above, and further in view of Rausch et al (US 2014/0027743 A1-prior art of record, hereafter Nishido).
Re claims 80 and 81, Rausch and Kubota discloses the display apparatus of claim 79, but fails to disclose wherein the plurality of metal lines (13/14/15) comprises a multi-layered structure; and wherein the multi-layered structure comprises aluminum (Al).
However, Nishido renders these limitations obvious as discussed above for claims 53 and 54.

Re claims 82 and 83, Rausch discloses the display apparatus of claim 79, but fails to disclose wherein the plurality of metal lines comprises a same material as an electrode of the transistor or the capacitor, wherein the transistor comprises a semiconductor layer, a gate electrode overlapping a channel region of the semiconductor layer, and a first electrode connected to a source or drain region of the semiconductor layer, and wherein the gate electrode or the first electrode comprises a 
However, Kubota and Nishido render these limitations obvious as discussed above for claims 53 and 54.

Claims 86-89 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch and Kubota and Park as applied to claim 84 above, and further in view of LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee).
Rec claims 86-89, Rausch and Kubota and Park disclose the display apparatus of claim 84, but fail to disclose further comprising: an additional organic layer over the second inorganic layer of the encapsulation layer; wherein an edge of the additional organic layer is closer to the hole than an edge of the organic layer of the encapsulation layer; wherein the additional organic layer comprises a first portion and a second portion, the first portion being between the first dam and the second darn, and the second portion overlapping the first dam and having a thickness less than that of the first portion; and wherein an upper surface of the additional organic layer is substantially fiat.
However, Lee renders the limitations obvious as discussed above for claims 43, 46, 47 and 49.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0274442 A1, hereafter Rausch) in view of KUBOTA (US 2008/0079360 A1-prior art of record, hereafter Kubota) and LEE et al (US 2015/0380685 A1-prior art of record, hereafter Lee).
Re claim 90, Rausch discloses in FIGS. 1A and 2A a display apparatus, comprising:
a substrate (lower covering layer 9/substrate 17 laminate; ¶ [0061]) including a front (top) surface (below 25/30) and a rear (bottom) surface (above 20);
a plurality of light-emitting elements (more than one OLED comprising organic light-emitting sequences 25; ¶ [0008] and [0061]) on the front (top) surface of the substrate (9,17) and defining an active area (surface area of extensive light-emitting element 3 of in FIG. 2A; ¶ [0061]) that surrounds an inactive area (recess 5; ¶ [0061]), each of the plurality of light-emitting elements (25) being electrically connected (at electrodes of OLED 25);
at least one dam (organic non-luminous region 30; ¶ [0062]) on the front (top) surface of the substrate (9,17) and surrounding (encircling) the inactive area (5), wherein the at least one dam (30) is in the inactive area (non-emitting region) between the hole (5) and the active area (3) and surrounding (encircling in FIG. 2A) the hole (5); and
an encapsulation member (covering layer 9; ¶ [0061]) over the plurality of light-emitting elements (25).

A.	Rausch fails to disclose each of the plurality of light-emitting elements (25) being electrically connected to a transistor and a capacitor; and wherein the at least one dam comprises multi-layered insulating layers.

Kubota discloses in FIG. 3 a display apparatus, comprising: a plurality of light-emitting elements (OLEDs 50; ¶ [0037] and [0046]), each of the plurality of light-emitting elements being electrically connected to a transistor (C as in FIG. 2; ¶ [0037]) and a capacitor (T2 as in FIG. 2; ¶ [0037]); a dam (peripheral wall 20; ¶ [0045]) in a non-display area (peripheral region H; ¶ [0045]) between an edge (end) of a substrate (10) and a display area (pixel region G; ¶ [0040]); and an encapsulation layer (cathode sealing layer; ¶ [0046]) over the plurality of light-emitting elements (41/51) and comprising a first inorganic layer (SiOx protective film 21; ¶ [0047]), a second inorganic layer (SiOx gas barrier 23; ¶ [0049]) and an organic layer (organic buffer 22; ¶ [0046]) between the first inorganic layer (21) and the second inorganic layer (23).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure Rausch to include each of the plurality of light-emitting elements being electrically connected to a transistor and a capacitor to maintain the brightness level of the OLED (Kubota; ¶ [0038]); and the encapsulation layer comprising a second inorganic layer and an organic layer between the first inorganic layer and the second inorganic layer as disclosed by Kubota to add protection against moisture and gas permeation to the device (Kubota; ¶ [0046]).

B.	Rausch and Kubota fails to disclose wherein the at least one dam comprises multi-layered insulating layers.
However,
st layer 141/2nd layer 142; ¶ [0114]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure Rausch and Kubota to include the at least one dam comprising multi-layered insulating layers as disclosed by Lee to provide a 2-part retaining structure used with an encapsulation structure to resist penetration of moisture (Lee; ¶ [0114]).

Response to Arguments
Applicant’s arguments with respect to claims 41, 58, 74 and 90 have been considered but are moot because the new ground(s) of rejection does not rely on the reference interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892